Citation Nr: 0938469	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to October 
27, 2006.  

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from October 27, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty for over 21 years, with 
verified active duty from March 1967 to March 1970 and from 
October 1978 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO, inter alia, 
granted service connection for PTSD and assigned an initial 
rating of 30 percent, effective November 5, 2003.  Later that 
month, the Veteran filed a notice of disagreement (NOD) with 
the assigned disability rating.  A statement of the case 
(SOC) was issued in December 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.

In March 2007, the Veteran requested a hearing before a 
Veterans Law Judge at the RO.  In a June 2007 letter, the 
Veteran withdrew his request and asked that the RO continue 
with the traditional appeal.  See 38 C.F.R. § 20.704 (2008).  

In June 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  In March 2009, the VA Remand and Rating 
Development Team in Huntington, West Virginia, granted a 50 
percent rating for PTSD, effective October 27, 2006.  Higher 
ratings both before and after October 27, 2006 were then 
denied (as reflected in a March 2009 supplemental SOC (SSOC) 
and a June 2009 SSOC), and the appeal was returned to the 
Board for further consideration.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating of 50 
percent for PTSD from October 27, 2006, inasmuch as higher 
ratings for this disability are available before and after 
this date, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as now encompassing the two matters 
set forth on the title page.  See Fenderson, 12 Vet. App. at 
126; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  For the period from the November 5, 2003 effective date 
of the grant of service connection through October 26, 2006, 
the Veteran's PTSD was manifested by poor sleep, military-
related dreams and nightmares, intrusive memories, isolating 
behavior, occasional thoughts about suicide and hurting 
others, exaggerated startle response, anxiety, occasional 
depression and flat mood, and occasional panic attacks; these 
symptoms are indicative of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

3.  Since October 27, 2006, the Veteran's PTSD has been 
manifested by poor sleep, military-related dreams and 
nightmares, intrusive memories, isolating behavior, trouble 
concentrating, and occasional thoughts about suicide and 
hurting others, exaggerated startle response, anxiety, 
irritability, anger, depression, and moderately severe panic 
attacks several times a week; these symptoms are indicative 
of no more than occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to October 27, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).  

2.  The criteria for a rating in excess of  50 percent for 
PTSD, from October 27, 2006, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a June 2005 post-rating letter, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The December 2005 SOC included the pertinent rating criteria 
for evaluating mental disorders.  A March 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  A September 2008 letter 
also provided notice similar to that provided in the June 
2005 and March 2006 letters.

After issuance of these letters, and opportunity for the 
Veteran to respond, the March and June 2009 SSOCs reflect 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
September 2005 and November 2008 VA examinations.  Also of 
record and considered in connection with the appeal are the 
various written statements provided by the Veteran, and by 
his representative, wife, daughter, and mother, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

The Board recognizes that in July 2009, the Veteran submitted 
authorization allowing VA to obtain records from the 
Community Wellness Center; stating that he had treatment 
there starting in October 2006.  In this regard, the Veteran 
already submitted records from the Community Wellness Center 
in November 2006, including an October 2006 record of 
treatment.  During his November 2008 VA examination, the 
Veteran indicated that he was only receiving treatment from 
VA, but had received treatment from private practitioners on 
two occasions previously.  Copies of treatment records for 
PTSD from two private practitioners (one from the Community 
Wellness Center) are of record and there is no indication 
that there are any additional treatment records from the 
Community Wellness Center, or from any other private 
practitioner, that should be requested by VA. 

The Board also notes that, while the prior June 2008 remand 
included instructions for examination by a psychiatrist, the 
November 2008 VA examination conducted pursuant to the remand 
was conducted by a clinical psychologist.  However, the Board 
finds that this constitutes substantial compliance with the 
prior remand, as the psychologist performed the requested 
review and offered a thorough and detailed opinion about a 
disorder within his area of expertise, and the opinion is 
consistent with the competent evidence of record.  Under 
these circumstances, a remand for strict compliance with the 
Board s remand instructions for the examination is 
unnecessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).  See also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").    

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

As indicated above, the RO has already assigned staged 
ratings for Veteran's PTSD:  30 percent from November 5, 
2003; and 50 percent from October 27, 2006.  Hence, the Board 
will consider whether any higher rating  is available at each 
stage, as well as whether any further staged rating for the 
disability is warranted.  

The ratings for the Veteran's PTSD have assigned pursuant to 
Diagnostic Code 9411.  However, the actual criteria for 
rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there  is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

At the outset, the Board notes (as indicated, below) that the 
evidence suggests that, in addition to PTSD, the Veteran may 
have had major depressive disorder during pendency of this 
claim.  Given that, and because there is no medical 
indication that t is possible to distinguish the symptoms if 
any such depressive disorder from the Veteran's PTSD, the 
Board has given the Veteran the benefit of the doubt and 
considered all of his psychiatric symptoms in evaluating his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  

A.  Prior to October 27, 2006

The Veteran was examined by Timothy Carlson, M.D., in October 
2003.  At that time, the Veteran filled out a self-assessment 
form at that time.  He stated that some of his veteran 
friends told him that he had PTSD and needed to get help.  He 
reported that he had poor sleep habits, violent thoughts, 
problems getting along with his wife, and that he got upset 
easily, was impatient, wanted to be by himself and wanted 
things done his way.  He indicated that he thought about 
suicide in the past and present, and had attempted suicide.  
He had also thought about hurting someone else and had hurt 
someone else in the past in self defense.  

The Veteran was interviewed by Dr. C in October 2003, and was 
described as cooperative and forthcoming.  He was well 
groomed and his speech was within normal limits.  His affect 
was somewhat constricted, though calm.  He was alert and 
fully oriented.  Psychotic symptoms were not observed or 
endorsed.  He appeared of average intelligence and his memory 
was grossly intact as judged by history provided and 
responses during the interview.  Judgment and insight were 
within normal limits.  Doctor C entered an Axis I diagnosis 
of PTSD, chronic, delayed and assigned a GAF score of 50.  

A November 2003 VA Emergency Room  note shows that the 
Veteran denied suicidal and homicidal ideation at that time. 

In a November 2003 statement, the Veteran's mother relayed 
her observations of the Veteran, including that he wants to 
be left alone and does not like to be told what to do.  She 
stated that he is jumpy around the least little noise and 
that he has no patience.  VA also received a statement from 
the Veteran's wife in November 2003; she also relayed that 
the Veteran was spending more of his time alone and stated 
that he did not really have any friends.  She also stated 
that he did not care about his appearance.  

Multiple VA medication notes from August 2004 to February 
2009 are of record .  These reports show GAF scores ranging 
from 60 to 65, prior to October 27, 2006, and a GAF score of 
60 after October 27, 2006.  The Veteran continually denied 
suicidal ideation, homicidal ideation, and hallucinations.  
He was consistently described as alert, oriented, friendly 
and cooperative.   

The Veteran had a VA mental health consultation n April 2005, 
at which time he was diagnosed with PTSD and assigned a GAF 
score of 60.  During the initial psychiatric assessment, the 
Veteran complained of difficulty sleeping and dreams related 
to military service.  He wanted to be alone and to not be 
bothered.  He reported that he felt edgy and that he jumps 
when he hears sudden loud noises.  He stated that at times he 
feels depressed and that he thinks of suicide but will not do 
it.  He denied homicidal idea.  On mental status examination, 
the psychiatrist performing the consultation noted that the 
Veteran dressed and groomed himself casually but is clean.  
The Veteran's speech was coherent and goal directed and his 
behavior friendly and cooperative.  He was alert, oriented, 
and of average intelligence with an intact memory and fair 
insight and judgment.  Mood was calm and not anxious or 
depressed; affect was appropriate.  Thought content was 
logical and there were no delusions or hallucinations.  In an 
addendum to the report, the psychiatrist stated that the 
assigned GAF score of 60 indicated that the Veteran's 
symptoms were moderately severe.  

An assessment of depression was entered after a VA group 
therapy session the Veteran attended in August 2004.  

The Veteran underwent VA examination in September 2005.  
During the interview, he reported that he does not sleep well 
and gets nightmares a couple times a week.  He also reported 
intrusive memories, but no flashbacks.  During the day, he 
reported being anxious and tense with startle and 
hypervigilance.  He relayed that he gets occasional panic 
attacks and is very isolated.  His wife thinks he does not 
like her any more, and he does not visit his mother like he 
should.  He reported loss of energy, loss of interest, 
depression, poor concentration and avoiding crowds.  The 
Veteran worked in a warehouse in the evenings.  He stated 
that he does not have any friends and just stays home.  The 
examiner also noted a review of the claims file, including 
the report from Dr. C showing a GAF of 50.  

On mental status examination, the Veteran was described as 
pleasant, cooperative and polite.  He behaved normally and 
was not hostile or belligerent.  He was neatly groomed and 
dressed.  The Veteran had good grammar and good vocabulary; 
there was no pressured speech, flight of ideas, or loose 
associations.  He was spontaneous and logical; not inhibited 
or vague.  He was alert and oriented times four; fund of 
information was good, as was judgment.  Insight was poor and 
intelligence average.  Thought content included no 
hallucinations, delusions, paranoia, or ideas of reference.  
He was not homicidal or suicidal.  He did have less self-
confidence and felt a little bit worthless.  The Veteran's 
affect was depressed and he had psychomotor retardation.  He 
was isolated and had anxiety.  He also had a lot of 
irritability and impatience.  Impulse control was reported as 
okay.  The examiner entered an Axis I diagnosis of PTSD and 
assigned a GAF score of 50. 

The Veteran's wife submitted another statement in July 2006.  
She relayed that the Veteran is distant and keeps to himself.  
She stated that he is also always tired and did not like 
dressing or getting a hair cut.  At times he was angry with 
people at work.  He was having nightmares and could not 
remember things like he used to.  

During an August 2006 VA mental health risk assessment 
screening consultation, the Veteran reported depression, 
waking in the middle of the night, feeling like he was still 
in the military, and being upset with his wife.  He stated 
that guys at work got on his nerves.  On mental status 
examination, the Veteran's speech was described as normal.  
His thoughts were logical and goal directed, without evidence 
of thought disorder or delusion.  There was no suicidal or 
homicidal ideation.  Mood was flat with congruent affect, 
appropriate to topic.  He reported no hallucinations.  The 
psychologist entered an Axis I diagnosis of PTSD and assigned 
a GAF score of 51.  

Collectively, the medical evidence pertinent to this period 
reflects that, prior to October 27, 2006. the Veteran's PTSD 
was manifested by poor sleep, military-related dreams and 
nightmares, intrusive memories, isolating behavior, and 
occasional thoughts about suicide and hurting others, 
exaggerated startle response, anxiety, occasional depression 
and flat mood, and occasional panic attacks.  These symptoms 
are indicative of a level of occupational and social 
impairment no greater than that contemplated in the initial 
30 percent disability rating assigned.  

At no point during the period in question did the Veteran's 
overall PTSD symptomatology meet the criteria for at least 
the next higher 50 percent rating.  In this regard, the 
medical evidence does not show that the Veteran had 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
memory such that he retains only highly learned material; 
impaired judgment; impaired abstract thinking or other 
symptoms that are characteristic of a 50 percent rating.  
Rather, the Veteran's speech, memory, thinking and judgment 
were described as normal, intact, fair, and within normal 
limits.  

The Board recognizes that the Veteran reported having panic 
attacks; however, panic attacks occurring more than once a 
week are simply not shown.  The Board has considered the fact 
that the Veteran's mood was described as depressed and that 
he reported anxiety.  Depressed mood and anxiety are 
contemplated in the criteria for the 30 percent rating 
currently assigned, as are panic attacks weekly or less 
often.  

The evidence shows that the Veteran preferred to alone.  
However, as the Veteran has maintained employment and a 
marriage to his wife for many years; it appears that, during 
the period in question, he was  able to maintain effective 
work and social relationships., with some difficulty in this 
area.  Likewise, the Veteran's affect was described as 
somewhat constricted.  Also, the only incident identified by 
the Veteran demonstrative of trouble with his job was when he 
was written up for forgetting where something went.  

Even considering the Veteran's difficulty in establishing and 
maintaining effective work and social relationships and his 
somewhat constricted affect (at times), combined with all of 
his other symptomatology, the Board finds that, for the 
period in question, the overall disability picture still more 
nearly approximated the level of impairment contemplated in 
the 30 percent rating-occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  

The Board further finds that none of the GAF scores assigned 
during this period-ranging from 50 to 65-alone, provides a 
basis for assignment of an initial rating in excess of 30 
percent for PTSD.  According to DSM-IV, GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging between 
61 and 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

In this case, the assigned GAF scores are reflective of mild 
to severe symptomatology and/or functioning.  Importantly, 
the scores assigned reflecting serious symptomatology, scores 
of 50, are at the high end of the range for serious 
symptomatology and/or functioning and are only one point away 
from indicating moderate symptomatology and/or functioning.  
Moreover, for the period in question neither the symptoms 
cited by the DSM-IV as indicative of severe symptomatology-
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting-or comparable symptoms were shown.   As 
indicated, the symptoms manifested are the primary indicators 
of the level of disability.  See 38 C.F.R. § 4.126(a).   
Here, the symptoms shown are indicative of a level of 
impairment consistent with the assigned 30 percent rating.



B.  Since October 27, 2006

On October 27, 2006, the Veteran was evaluated by a 
psychiatrist at the Community Wellness Center.  His chief 
complaint at that time was that he wakes up in a cold sweat.  
The Veteran reported living with his wife of approximately 30 
years.  
Testing was performed, including the Mississippi Scale for 
Combat Related PTSD and the Trauma Symptom Inventory (TSI).  
The TSI validity scale was exceeded and it was recommended 
that the TSI be considered invalid.  However, the 
psychiatrist considered the material valid and interpretable.  
The summary/ recommendations from the testing stated that the 
Veteran's scores indicate that he has increased difficulty 
with impulse control, is at risk of externalizing aggressive 
impulses, and uses primitive defense mechanisms to deal with 
anxiety.  The tendency for the Veteran to distort reality is 
high when engaged in interpersonal interactions, performing 
complex tasks, or securing physiological needs.  He presented 
as a complex trauma victim who is chronically distressed, 
overwhelmed by symptoms and potentially more likely to act 
out painful internal states by virtue of lesser self 
resources.  He was suffering from high levels of painful 
affect, typically a combination of anxiety, depression, and 
anger or irritability.

On mental status examination, the Veteran was alert and 
oriented times four.  His mood was anxious, with him 
demonstrating an increased scanning response, easy 
distractibility as he pays attention to all noises outside 
the office as well as demonstrating an exaggerated startle 
response.  Verbalizations were to the point and without 
elaboration.  Attention and concentration were poor.  Memory 
was intact.  Thoughts were poorly organized, with 
circumstantial speech noted at times as well as thought 
insertion, and loose associations.  Intelligence appeared to 
be average to low average but was difficult to assess because 
of anxiety.  He demonstrated concrete thinking with abstract 
reasoning ability impaired.  He denied any psychotic events, 
but his ability to distort reality through paranoia and 
persecution were high.  He denied active suicidal ideation 
and homicidal ideation, but did discuss aggressive impulses 
leading to aggressive behavior.  Impulse control was poor.  
Insight and judgment were impaired by anxiety.  The 
psychiatrist diagnosed severe chronic PTSD, and chronic major 
depression.  A GAF score of 40 was assigned.  

In February 2008, the Veteran told a VA psychiatrist that he 
loses his temper at his job, but avoids confrontation by 
leaving the area and isolating himself.  

The Veteran submitted statements from his daughter and wife 
in October 2008.  His daughter commented that after his 
deployment to Saudi Arabia, the Veteran's mood and affect 
were depressed, his speech was monotone and he did not engage 
with family or friends.  According to his daughter, the 
Veteran rarely smiled and was not talkative or spontaneous.  
She stated he was detached and exhibited psychomotor 
retardation.  She noted weight loss, insomnia and or 
hypersomnia, agitation or retardation of thinking, memory, 
fatigue, loss of energy, impaired concentration and 
indecisiveness.  

The Veteran's wife noted that he was an angry individual and 
that he does not like going out or people coming around.  She 
stated that he doesn't want to cut his hair and doesn't care 
about how he looks.  He complained about his job and that he 
had lost interest in sex.  

The Veteran was afforded a VA examination, performed by a 
clinical psychologist, in November 2008.  He admitted to 
wanting to be isolated and denied having any buddies or close 
friends, with no interest in having friends.  He was employed 
full-time.  He denied a history of suicide attempts or 
violence/ assaultiveness.  He reported intrusive memories 
once or twice a week and actively avoiding contact with 
Vietnam veterans and war related news.  He also stated that 
he felt irritable or angry at least several times a week.  He 
noted concentration problems and hypervigilance symptoms.  A 
psychometric assessment was performed.  It was noted that the 
validity scales indicated a strong tendency toward over-
reporting of symptoms and complaints, and the psychological 
testing results were deemed invalid.  

During the examination, the Veteran was clean, neatly groomed 
and appropriately dressed.  He had the ability to maintain 
minimum personal hygiene and there was no problem with 
activities of daily living.  Psychomotor activity, thought 
process, thought content, and speech were unremarkable.  He 
was cooperative, with a normal affect and anxious, dysphoric 
mood.  Attention was intact, as was orientation to person, 
time and place.  There was no evidence of delusions or 
hallucinations.  The Veteran understood outcome of behavior 
and that he had a problem.  Intelligence was noted as 
average.  Mild to moderate sleep impairment was present, with 
the Veteran getting about six hours of sleep nightly.  The 
Veteran reported moderately severe panic attacks several 
times a week, usually triggered by loud noises.  He did not 
have any suicidal or homicidal thoughts and his impulse 
control was good.  He had no episodes of violence.  Remote 
memory was normal, while recent and immediate memory was 
mildly impaired.  

The examiner entered an Axis I diagnosis of PTSD.  He 
assigned a GAF score of 55 and explained that there appears 
to be relatively moderate impairment, mainly evident in 
social functioning.  The examiner specifically opined that 
total occupational and social impairment due to PTSD was not 
shown, and that PTSD signs and symptoms did not result in 
deficiencies in the following areas (judgment, thinking, 
family relations, work, mood or school).  The examiner felt 
that there was reduced reliability and productivity due to 
PTSD symptoms.  

The VA examiner who interviewed the Veteran in November 2008 
completed a review evaluation in March 2009 (without further 
examination and interview of the Veteran).  At that time, the 
examiner stated that in his clinical judgment, at the time of 
the examination in November 2008, the Veteran only met the 
criteria for PTSD.  Specifically, the Veteran did not meet 
the criteria for major depressive disorder, or any other type 
of mood disorder.  In response to a question about the 
diagnosis of major depressive disorder entered by the 
psychiatrist in October 2006, the examiner stated that he was 
unsure how to resolve the discrepancy without resorting to 
speculation.  He stated that scenarios could include the 
Veteran meeting the criteria for major depressive disorder in 
October 2006, with symptoms remitting prior to the November 
2008 examination, or that the Veteran never met the criteria 
for major depressive disorder in that the symptoms noted 
actually all represented symptoms of PTSD rather than major 
depressive disorder.  

Collectively, the aforementioned medical evidence reflects 
that, since October 27, 2006, the Veteran's PTSD has been 
manifested by poor sleep, military-related dreams and 
nightmares, intrusive memories, isolating behavior, trouble 
concentrating, and occasional thoughts about suicide and 
hurting others, exaggerated startle response, anxiety, 
irritability, anger, depression, and moderately severe panic 
attacks several times a week.  These findings suggest a level 
of occupational and social impairment no greater than that 
contemplated in the currently assigned 50 percent disability 
rating.  

At no point has the Veteran's PTSD symptomatology met the 
criteria for at least the next higher 70 percent rating.  For 
example. the medical evidence does not show the Veteran to 
have obsessional rituals or spatial disorientation.  The 
Veteran has consistently been described as oriented.

While in October 2006 a psychiatrist noted circumstantial 
speech at times, the other evidence of record shows that the 
Veteran's speech has been within normal limits.  The record 
is replete with such findings and no other medical 
professional has ever described any illogical, obscure, or 
irrelevant speech.  The Veteran has been able to interact 
with many medical professionals during the relevant period, 
and the notes from those interactions simply do not show that 
the Veteran's speech is anything but normal.  As such, speech 
intermittently illogical, obscure, or irrelevant is not 
shown.  

The Board recognizes that the Veteran has had panic attacks 
and depression.  However, such is not shown to be near 
continuous or to affect his ability to function 
independently, appropriately and effectively.  Again, the 
Veteran has maintained employment and a marriage for many 
years.  In November 2008, the Veteran reported panic attacks 
several times a week, as opposed to continually.  At that 
time, the examiner specifically stated that the Veteran had 
no problem with activities of daily living.  

The Veteran has reported getting angry with coworkers and his 
wife, and being irritable.  However, the evidence does not 
show impaired impulse control (such as unprovoked 
irritability with periods of violence).  Notably, in February 
2008, the Veteran told a VA psychiatrist that he looses his 
temper at his job, but avoids confrontation by leaving the 
area and isolating himself.  This is evidence showing impulse 
control.  Also, at the November 2008 VA examination, the 
Veteran reported that he did not have a history of violence 
or assaultiveness, and the examiner commented that impulse 
control was good.

While the Veteran's wife has noted that the Veteran does not 
like to get his hair cut and change his clothes, neglect of 
personal appearance and hygiene to the level contemplated in 
a 70 percent rating is not shown.  Notably, in November 2008, 
the VA examiner described the Veteran as clean, neatly 
groomed and appropriately dressed.  He stated that the 
Veteran had the ability to maintain minimum personal hygiene.  

Moreover, while the Veteran has some problems with work and 
social relationships, he has maintained employment and a 
marriage to his wife for many years.  Thus, the Veteran 
appears to be able to maintain effective work and social 
relationships to some degree.  The evidence of record simply 
does not show an inability to establish and maintain 
effective relationships.  

The Veteran has reported suicidal thoughts; however, he has 
also denied suicidal ideation on many occasions.  Hence, the 
evidence establishes that the Veteran has occasional suicidal 
thoughts.  The evidence also shows that the Veteran does have 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  The Board notes that the 
Veteran has maintained employment.  Even considering these 
symptoms, in concert with all of the other symptoms 
attributable to his PTSD, the level of functioning 
contemplated in a higher rating is simply not shown.   

Importantly, the examiner who interviewed the Veteran in 
November 2008 specifically stated that PTSD signs and 
symptoms did not result in deficiencies in the following 
areas (judgment, thinking, family relations, work, mood or 
school).  For all of the above reasons, the Board finds that 
the overall disability picture more nearly approximates the 
criteria for the 50 percent rating (occupational and social 
impairment with reduced reliability and productivity) rather 
than the 70 percent rating (occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood).  
Given the above, a rating in excess of 50 percent for PTSD 
from October 27, 2006 is not warranted.  

The Board further finds that no GAF score assigned during 
this period-40 (by a psychiatrist in October 2006) and 50 
(by a November 2008 VA examiner)-alone, provides a basis for 
rating in excess of 50 percent for PTSD.  According to DSM-
IV, a GAF score ranging from 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  GAF scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

In this case, the Board finds that the GAF score of 50 is 
more consistent with the evidence and the 50 percent rating.  
The Veteran has continually been described as oriented (even 
by the psychiatrist who examined him in October 2006) and 
impairment in communication is not shown.  Likewise, major 
impairment in several areas is not shown by the evidence of 
record.  The Veteran has maintained employment and a 
marriage; his problems with mood and thinking have not caused 
his to be unable to perform daily activities; and the 
evidence shows that his judgment is within normal limits.  In 
other words, the GAF of 40 is suggestive of more severe 
impairment than demonstrated by the actual symptoms shown.  



C.  Conclusion 

For all the foregoing reasons, the Board finds that prior to 
October 27, 2006, the Veteran's psychiatric symptomatology 
more nearly approximated the criteria for the 30 percent 
rather than the 50 percent rating; and that, since October 
27, 2006, the Veteran's psychiatric symptomatology has more 
nearly approximated the criteria for the 50 percent rather 
than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the 
criteria for the next higher 50 and 70 percent rating, 
respectively, have not been met, it logically follows that 
the criteria for higher ratings of 70 or 100 percent , 
respectively, likewise are not met.

The Board further notes that neither the Veteran nor his 
representative has asserted the Veteran's entitlement to an 
extra-schedular rating for PTSD, prior to or since October 
27, 2006, and such is not otherwise raised by the evidence of 
record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  

Thus, there is no basis for any further staged rating of the 
Veteran's PTSD, pursuant to Fenderson, and the claims for 
higher ratings for the disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher rating during either period, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
October 27, 2006, is denied.

A rating in excess of 50 percent for PTSD, from October 27, 
2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


